DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Allowable Subject Matter
Claims 4, 6, 9, 10, 14, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHANI et al. (Hereafter, “Shani”) [US 2020/0393545 A1].
In regards to claim 1, Shani discloses a method in a vehicle ([Abstract] The light deflector deflects light from the light source or light received from an environment outside a vehicle in which the LIDAR system is installed.), the method comprising: transmitting light with an initial polarization from a lidar system ([0075] projecting unit 102 may include at least one light source 112 [0053] In another aspect, a LIDAR system may include: a light source configured to project light for illuminating an object in an environment external to the LIDAR system [0094] Optionally, asymmetrical deflector 216 may be combined with a polarized light source 112 which is linearly polarized with the same polarization axis as one-way deflector 220. Notably, the cross-section of the outbound light beam is much smaller than that of the reflections signals.); controlling, using a controller, an external compensator, external to the lidar system ([0334] FIGS. 34A through 34D illustrate exemplary embodiments of light deflector 3400 for a LIDAR system (e.g. LIDAR system 100) associated with windshield 3202 of a vehicle. As illustrated in FIG. 34A, light deflector 3400 may include optical interface 3402, which may be in the form of at least one prism 3410, in accordance with examples of the presently disclosed subject matter.), or an internal compensator within the lidar system ([0075] scanning unit 104 may include at least one light deflector 114) to change the initial polarization of the light to a new polarization of the light ([0094] Accordingly, LIDAR system 100 may include one or more optical components (e.g. lens, collimator) for focusing or otherwise manipulating the emitted polarized light beam to the dimensions of the asymmetrical deflector 216. In one embodiment, one-way deflector 220 may be a polarizing beam splitter that is virtually transparent to the polarized light beam. [0095] Consistent with some embodiments, LIDAR system 100 may further include optics 222 (e.g., a quarter wave plate retarder) for modifying a polarization of the emitted light. For example, optics 222 may modify a linear polarization of the emitted light beam to circular polarization.); receiving reflected light resulting from reflection of the light from one or more objects ([Abstract] The sensor detects the light received from the light source or the environment.); and obtaining information about the one or more objects based on the reflected light ([Abstract] The processor determines a distance of one or more objects in the environment from the vehicle based on the signals from the sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different embodiments of Shani to have the light deflector outside of the LIDAR system between the LIDAR system and the windshield. The motivation behind this modification would have been to improve the detection of objects in the environment by the LIDAR system [See Shani].

In regards to claim 2, the limitations of claim 1 have been addressed. Shani discloses wherein the lidar system transmits light through a transmissive window of the vehicle, and the controlling the external compensator includes changing the initial polarization of the light to the new polarization prior to the light crossing the transmissive window ([0335] In one exemplary embodiment as illustrated in FIG. 34A, prism 3410 may be located between a light source of LIDAR system 110 and window 3202. [0340] In accordance with embodiments of the present disclosure, the optical interface may be configured to alter the optical angle of the optical path from the first angle to a second angle. As discussed above, the optical interface may include one or more of prisms, lenses, diffraction gratings, etc. Each of these optical interfaces may be configured to alter the optical path by reflecting, refracting, and/or diffracting the incident light. Thus, for example, as illustrated in FIG. 34A, incident ray 3204 may be refracted by the one or more prisms 3410 (including, for example, internal prism 3412 and external prism 3414). The refracted light may exit prism 3410 via, for example, ray 3420. Similarly, ray 3206 may enter prism 3410 and may exit prism 3410 via, for example, ray 3422. In one exemplary embodiment as illustrated in FIG. 34A, because of the refraction of light at the surface of prism 3410, ray 3204 may be refracted as ray 3416 within prism 3410. Ray 3416 may be incident on window 3202 at second angle, which may be different from first angle. [0343] In accordance with embodiments of the present disclosure, the optical interface is located only on an inside of the windshield. Although prism 3410 has been illustrated as including both inner and outer prisms 3412 and 3414, in the exemplary embodiment of FIG. 34, it is contemplated that in some embodiments, prism 3410 may include only one of inner and outer prisms 3412 and 3414. In embodiments that include only the inner prism 3412, inner prism 3412 may be located on an inside of window 3202.).

In regards to claim 7, the limitations of claim 1 have been addressed. Shani discloses wherein the obtaining the information about the one or more objects includes obtaining a material, a geometry, and a surface property of each of the one or more objects ([0112] By comparing several properties of reflected light 206 with projected light 204, at least one aspect of object 208 may be determined. For example, by comparing a time when projected light 204 was emitted by light source 112 and a time when sensor 116 received reflected light 206, a distance between object 208 and LIDAR system 100 may be determined. In some examples, other aspects of object 208, such as shape, color, material, etc. may also be determined.).

In regards to claim 8, the limitations of claim 1 have been addressed. Shani discloses wherein the controlling the external compensator includes controlling a magnetically controlled polarization element ([0105] In another embodiment, at least of deflector 114 may include an electrostatic or electromagnetic MEMS mirror. [0174] The actuators of the MEMS mirror assembly may be actuated in various different ways, such as by contraction of a piezoelectric member on each actuator (e.g. PZT, Lead zirconate titanate, aluminum nitride), electromagnetic actuation, electrostatic actuation, etc.).

Claim 11 lists all the same elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12. 

Claim 17 lists all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Huang [US 2020/0033117 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Shani fails to explicitly disclose wherein the controlling the external compensator includes controlling voltage to a liquid crystal variable retarder (LCVR).
Huang discloses wherein the controlling the external compensator includes controlling voltage to a liquid crystal variable retarder (LCVR) ([0074] The variable retardation plate may include any variable retardation plate known in the art including, but not limited to, a Pockels cell, a liquid crystal variable retarder (LCVR), and the like. In one embodiment, the slow-axis refractive index of the variable retarder, and therefore the OPD difference between the e-beam (beamlet 105a) and the o-beam (beamlet 105c), may be modulated by controlling the voltage applied to the variable retardation plate. Accordingly, the controller 122 may be configured to induce a phase shift in the beamlets 105a, 105b by selectively adjusting and/or modulating a voltage applied to a variable retardation plate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shani with the controlling of the voltage applied to a LCVR as taught by Huang in order to modulate the light beams [See Huang].

Claim 13 lists all the same elements of claim 3, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shani in view of Steinberg et al. (Hereafter, “Steinberg”) [US 2018/0113200 A1].
In regards to claim 5, the limitations of claim 1 have been addressed. Shani fails to explicitly disclose wherein the controlling the external compensator is performed between frames of the lidar system based on the detection of the one or more objects in previous frames.
Steinberg discloses wherein the controlling the external compensator is performed between frames of the lidar system based on the detection of the one or more objects in previous frames ([0540] Additional examples of environmental conditions upon which optical budget (or computational budget) apportionment may be based may include weather conditions, positions or distribution of detected objects in space (e.g., relative to LIDAR system 100 and/or a host vehicle), detected characteristics of objects in space (e.g. shape, reflectivity, characteristics affecting SNR), type/class of objects (e.g., pedestrian, building, vehicle, light post), a relative position of the sun or other light sources, a state of traffic (e.g., jammed vs. open highway), a state of other host vehicle systems (e.g., driving related or other sensors—in some cases LIDAR system 100 may compensate for a malfunctioning camera 2920), conditions of the road itself (e.g., bumpiness, roughness, going up/down, curving, its reflectivity), map/GPS based data (e.g., road location and orientation in the scene, building location and orientation in scene—(a region of lower interest may be established relative to a building or other obstacle, as LIDAR may not expect to receive reflections from objects on a far side of a building), ambient temperature around LIDAR system 100, ambient temperature of a host vehicle environment, data analysis from previous collected FOV frames (e.g., point clouds, normal to surfaces, reflectivity, confidence levels, etc.). In general, an optical/power budget may be allocated based on knowledge about the environment. For example, GPS data, map data, processed LIDAR information of previous frames, data from other sensors of the vehicle, or any other source may indicate a presence of a building in a part of the FOV, in a given range (e.g. 15 m).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shani with the teachings of Steinberg in order to improve the LIDAR system [See Steinberg].

Claim 15 lists all the same elements of claim 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482